Fourth Court of Appeals
                               San Antonio, Texas
                                   December 19, 2018

                                   No. 04-18-00924-CR

                                  Rudy DELGADO, Sr.,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 12-07-0141-CRA
                       Honorable Russell Wilson, Judge Presiding

                                         ORDER

      This appeal is DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on December 19, 2018.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court